TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-009-00595-CV


Texas Youth Commission and Laurence Thomas, in his official capacity, Appellants

v.

Jane Doe, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-07-003800, HONORABLE C. W. DUNCAN JR., JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants Texas Youth Commission and Laurence Thomas, in his official capacity,
and appellee Jane Doe have filed a joint motion to dismiss the appeal, informing the Court that
they have "reached an agreement in principle to settle all claims in this case."  The parties state that
pursuant to this agreement, they "have agreed to seek dismissal of the appeal herein so that
this matter may be remanded to the trial court."  The parties "have further agreed to file a motion
dismissing with prejudice all claims in the trial court below, with all Parties to bear their own costs."
The parties move that we dismiss the appeal and remand to the district court for further proceedings
to effectuate their agreement.  We grant the parties' joint motion, dismiss the appeal, and remand to
the district court for further proceedings consistent with the parties' agreement.  See Tex. R. App.
P. 42.1.


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed and Remanded
Filed:   March 10, 2011